 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   JON S. ALLIN, State Bar No. 155069
     Supervising Deputy Attorney General
 3   JEREMY DUGGAN, State Bar No. 229854
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-6008
 6    Fax: (916) 324-5205
      E-mail: Jeremy.Duggan@doj.ca.gov
 7   Attorneys for Defendants
     Manes, Vue, Ballard, Mohr and Munroe
 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                            FOR THE EASTERN DISTRICT OF CALIFORNIA

11                                          SACRAMENTO DIVISION

12

13   M.B. III, a minor, by and through his                   2:17-cv-02395 WBS DB
     Guardian Ad Litem, TITICE BEVERLY,
14   individually and as Successor in Interest               STIPULATION AND [PROPOSED]
     and Personal Representative of the Estate of            ORDER TO EXTEND DEADLINE FOR
15   MILTON BEVERLY, JR., et al.,                            RESPONSE TO FOURTH AMENDED
                                                             COMPLAINT
16                                             Plaintiffs,
                                                             Action Filed: November 14, 2017
17                    v.
18
     STATE OF CALIFORNIA, et al.,
19
                                             Defendants.
20
21             Plaintiffs filed their Fourth Amended Complaint on November 5, 2018. The complaint

22   makes claims against five previously-named Defendants in this matter (Manes, Vue, Ballard,

23   Mohr, and Munroe) and two new Defendants (Dutton and Brown). For the five previously-

24   named Defendants, the response to the Fourth Amended Complaint is currently due on November

25   19, 2018, while the response for two new Defendants will be due later, after they have been

26   served.

27             So that all Defendants may respond at the same time, Defendants Manes, Vue, Ballard,

28   Mohr, and Munroe, on the one hand, and Plaintiffs M.B. III and Weary, on the other, agree that
                                                   1
                           Stipulation and [Proposed] Order to Extend Deadline for Response (2:17-cv-02395 WBS DB)
 1   the deadline for Manes, Vue, Ballard, Mohr, and Munroe to respond to the Fourth Amended

 2   Complaint should be extended.

 3            Therefore, the parties hereby stipulate and request an order that the deadline for

 4   Defendants Manes, Vue, Ballard, Mohr, and Munroe to respond to the Fourth Amended

 5   Complaint be extended to December 10, 2018.

 6   Dated: November 9, 2018                                  GLICKMAN & GLICKMAN
                                                              A LAW CORPORATION
 7

 8                                                            /s/Nicole Hoikka (as authorized 11/8/2018)
 9
                                                              STEVEN C. GLICKMAN
10                                                            NICOLE E. HOIKKA
                                                              Attorneys for Plaintiffs
11
     Dated: November 9, 2018                                  XAVIER BECERRA
12                                                            Attorney General of California
                                                              JON S. ALLIN
13                                                            Supervising Deputy Attorney General
14                                                            /s/ Jeremy Duggan
15                                                            JEREMY DUGGAN
                                                              Deputy Attorney General
16                                                            Attorneys for Defendants Manes, Munroe,
                                                              Vue , Ballard, and Mohr
17

18                                                    ORDER
19           Good cause appearing, the parties’ stipulation to extend the deadline for response to the
20   Fourth Amended Complaint is GRANTED. The deadline for Defendants Manes, Vue, Ballard,
21   Mohr, and Munroe to respond to the Fourth Amended Complaint is extended to December 10,
22   2018.
23           IT IS SO ORDERED.
24   Dated: November 13, 2018
25

26
27
     SA2017306798
28   33647562.docx
                                                          2
                          Stipulation and [Proposed] Order to Extend Deadline for Response (2:17-cv-02395 WBS DB)
